United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 24, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 06-40072
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

MARIO ALBERTO BENAVIDES-ROLDAN,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 5:05-CR-1626-2
                       --------------------

Before HIGGINBOTHAM, STEWART and OWEN Circuit Judges.

PER CURIAM:*

     Mario Alberto Benavides-Roldan appeals from the denial of a

motion to suppress following his conviction for transporting

undocumented aliens within the United States for purpose of

commercial advantage or private financial gain in violation of

8 U.S.C. § 1324 and 18 U.S.C. § 2.   Benavides-Roldan argues that

the Border Patrol agents lacked reasonable suspicion to stop the

vehicle in which he was a passenger because the stop was based on

unreliable information provided by an anonymous tipster.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 06-40072
                                -2-

     A border patrol agent conducting a roving patrol may make a

temporary investigative stop of a vehicle if the agent is aware

of specific articulable facts, together with rational inferences

from those facts, that reasonably warrant suspicion that the

vehicle's occupant is engaged in criminal activity.    United

States v. Brignoni-Ponce, 422 U.S. 873, 884 (1975).    An anonymous

tip can provide the necessary reasonable suspicion.    United

States v. Ceniceros, 204 F.3d 581, 584 (5th Cir. 2000).       In

determining whether a reasonable suspicion exists, the courts

must look to the totality of the circumstances surrounding the

stop.   United States v. Espinosa-Alvarado, 302 F.3d 304, 306 (5th

Cir. 2002).

     In light of our recent decision in United States v.

Hernandez, 477 F.3d 210, 214-15 (5th Cir. 2007), and considering

the totality of the circumstances in the light most favorable to

the Government, we conclude that the district court committed no

error in holding there was reasonable suspicion for the stop.      As

in Hernandez, the events occurred in an area close to the border

and a notorious alien smuggling route.    Moreover, the tip

provided specific information regarding the vehicle and that

description was validated when agents encountered the vehicle.

Accordingly, the judgment of the district court is AFFIRMED.